DETAILED ACTION
Claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 24, 2021.
Applicant's election with traverse of Group I in the reply filed on May 24, 2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search and examination burden.  This is not found persuasive because Unity of Invention standard (for applications filed via 35 USC §371) relies on whether the inventions lack the same or corresponding special technical features which the Unity of Invention restriction of March 26, 2021 sets forth and which the response on May 24, 2021 does not address.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities: Page 7, ll. 20 states “Figure 4A”, which should be “Figure 4B”. Page 7, ll. 25, Fig. 4B should be 4C, ll. 27 Fig. 4A should be 4B, and 4B should be 4C.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connelly (US 20120204321) in view of Baker (US 20150128324).
Regarding claim 1, Connelly describes a safety glove (glove 20), comprising: a knitted inner shell (knitted work glove, para. 0017); a first coating covering an exterior surface of the knitted inner shell (shell is dipped, forming a coating, and glove can be fully coated, para. 0102); a plurality of guard members (cushions 52-72, para. 0102) disposed on the first coating (can be coated prior to application onto the glove, para. 0102, may be dipped prior to and/or after cushions are affixed); a second coating covering the first coating and the plurality of guard members (coating both before (first coating) as well as after (second coating), application of guard members, para. 0102).
Connelly does not explicitly describe a third coating covering only a portion of the second coating.  

It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the glove of Connelly to include the grit-containing layer of Baker to provide slip resistance when gripping equipment and articles (para. 0057, Baker).
Regarding claim 2, the glove of Connelly as modified includes wherein the knitted inner shell (20) is formed from a combination of aramid fibers, cotton fibers, and glass fibers (formed from cotton, aramids, glass fibers, among other components, and combinations thereof, para. 0021).  
Regarding claim 3, the glove of Connelly as modified includes wherein the first coating is formed from a PVC material (polymer dip coatings usually made of polyvinylchloride, para. 0094).  
Regarding claim 4, the glove of Connelly as modified includes wherein the plurality of guard members (52-72) is formed from a TPR material (describes utilizing thermoplastic rubber for injection mold, para. 0022, which is utilized to form the cushions, para. 0025).  
Regarding claim 5, the glove of Connelly as modified includes wherein the second coating is formed from a PVC material (polymer dip coatings usually made of polyvinylchloride, para. 0094).  
.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connelly (US 20120204321) in view of Baker (US 20150128324) and Scott (US 20140039422).
Regarding claim 7, the glove of Connelly as modified includes wherein the plurality of guard members (52-72) is sewn onto the first coating and the inner shell (sewing cushions onto the shell, which can be pre-dipped prior to attachment, para. 0102).
Connelly does not explicitly describe that the thread is nylon. 
In related art for forming garments, Scott describes that nylon thread is known to have high durability (para. 0063).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the thread of Connelly to be nylon to that the stitch durability would remain strong through repeated use. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references are cited that include a similar structure to that as claimed, as well as features found in the specification but not claimed such as clear coating so as to see components underneath (see Howland US 20180154622).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK J. LYNCH/Examiner, Art Unit 3732      

/ALISSA L HOEY/Primary Examiner, Art Unit 3732